Title: General Orders, 20 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Monday Novemr 20th 1780
                            Parole Tripoli
                            Countersigns Troy Trim Watchword Try
                        
                        For the Day Tomorrow
                        Brigadier General Patterson
                        Lieutenant Colonel commandant Hubley
                        Lieutenant Colonel Fernald
                        Major Wallbridge
                        Brigade Major Pettingile
                        Return of Shoes wanting by the Artillery Connecticut and Massachusetts lines to be made this afternoon to the
                            Adjutant General and the shoes drawn tomorrow.
                    